By the Court,

PAINE, J.
We are satisfied from the affidavits presented in this case, that the sale was properly confirmed by the court below. It is clear to our minds that no trick or deception was intended or practiced by the attorneys, for the plaintiff in respect to the sale. The defendants had long before withdrawn their defense and stipulated that the *594sale might take place upon tbe conditions specified in the stipulation, one of wbicb was that the owner of the mortgage should bid to a certain amount on each tract of land. The attorneys for the plaintiff proceeded in pursuance of the stipulation to advertise the property, and took no steps whatever to inform Ogden of the sale, other than the law required. But Ogden heard of it and obtained an order to stay proceedings. This order was obtained, not only against the wish of the plaintiff, but against that of the defendants, who desired that the sale might take place as advertised and in accordance with the stipulation. They had protected themselves by the terms of that stipulation, which required that the owner of the mortgage should bid-up to a fixed amount on each tract or lot. It must be presumed that in fixing these amounts, the defendants adopted such sums as they considered the property ought fairly to bring on such a sale, and that they considered their interests fairly protected if it brought beyond those sums. And the evidence offered as to its value, fully shows that this was so.
This being so, the plaintiff’s attorney could not suppose that by removing the obstacle interposed by Ogden, so that the sale might proceed according to the stipulation, he was violating any right or sacrificing any interest of the defendants. He would naturally assume their entire willingness to have it proceed. And we are satisfied that there was no intention on the part of any of the defendants to bid in good faith on any of the lots, a sum greater than that which it was provided the owner of the mortgage should bid, It is, however, obvious that the defendant Smith intended to employ some one as a “ puffer” or “ by-bidder” to run up the tract in which Ogden was interested,, without any intention of taking the property, but merely to compel Ogden to bid more than its value, if possible. It is true, that he had announced this intention to the plaintiff’s attorneys. But they had given no countenance to it, and stood aloof from all participation in it. Their object was to have the sale take place, intending to abide fully by the stipulation, as they did. They had a right to assume that, in doing so, all the just rights of the defendants would be protected. And, *595whether tbe purpose of Smith, with respect to defeating the interests of Ogden, would be accomplished or not, they not bound to inquire, and it is evident they neither went out of their way to hinder or to advance it. And it is certain that, although that purpose failed, that cannot be regarded as a sacrifice of any right or interest of the defendants, and it is very evident from the affidavits, that if they did fail, it was not because Smith was prevented from being present at the sale by any surprise, but because the person on whom he relied as his “puffer,” declined the service.
With respect to the ■ interest of Knowlton, it appears that he was not a party to the suit, but acquired whatever interest he had from one of the defendants, long after the judgment was entered. The general rule is, that the plaintiff is not bound to take notice of an interest so acquired. But if it appeared that such a purchaser had really intended to be present at the sale and to bid, and that the value of the property was such that he might have saved something by doing so, and that by reason of any understanding with the plaintiff’s attorney that the sale was to be postponed, he had been prevented from being present, we are not prepared to say that he would not have been entitled to relief. But we think no such state of facts appears here. It is not stated that he intended to bid. It is not shown that the value of the property was such as would have justified him in bidding. It is trae, he states that he would have taken steps to protect his interests, but what steps, does not appear. It is more than probable that he was fully acquainted with the situation of the property and with the nature of the stipulation between the parties, when he acquired his interest. And that being so, we think he does not show such a case as justified any separate relief in his behalf. The sale, being fairly made and being a full compliance with'the stipulation, was properly confirmed.
And that being so, we do not think it was proper for the court to order that it should be set aside and a re-sale ordered, if the defendants would agree to bid a certain sum beyond the amount for which it was sold, and secure a compliance with the agreement. The property was sold for *596$7,601. Tbe order provides that there should be a re-sale upon a second agreement to bid $8,600. The sale having been properly confirmed, this addition to the order would seem to be in effect setting aside the sale for inadequacy of price. Taking into consideration the additional expenses, and the amount of interest accruing on the judgment, we think, even if the additional amount should be obtained, the increase would be too inconsiderable to warrant such an order.
That part of the order which is appealed from, is therefore reversed, with costs.